DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 3-9, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical concepts including positioning, calculating, and interpolating data. This judicial exception is not integrated into a practical application because they simply amount to implementing the abstract idea using a processor.  The claimed method simply describes the concept of gathering and combining data by reciting steps of interpolating and calculating through mathematical relationships.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d). Therefore, the claims do not amount to more than the abstract idea itself. The claims 1, 3-9, and 11 are not patent eligible.

Allowable Subject Matter
4.	Claims 2, 10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, alone or in combination, fails to teach or fairly suggest the method steps or system features recited in claims 2, 10, and 12-15, in the claimed environment.   

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799